Title: From Thomas Jefferson to Caesar Augustus Rodney, 17 January 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Dear Sir
                            
                            Washington Jan. 17. 07.
                        
                        Keep the contents of this letter, if you please, to yourself. I yesterday nominated you to the Senate as
                            Attorney General of the US. whither it will be confirmed will rest with them, & they often subject nominations to great
                            delay. my only object in mentioning it to you is that you may be making all the provisional arrangements necessary for an
                            immediate visit to this place if you should recieve the commission. the supreme court meeting on Monday, will require
                            necessarily the presence of the Atty Genl. and we have also an Executive matter calling for his immediate agency.
                            you may come alone, as I presume, stay the session of the court and afterwards return for your family. Accept my friendly
                            salutations & assurances of great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    